Exhibit 10.29

 

LOGO [g266809g93z42.jpg]      LOGO [g266809g20n95.jpg]

USA Mobility, Inc.

2012 Short-Term Incentive Plan

(Effective January 1, 2012)

 

I. Effective Date. The 2012 Short-Term Incentive Plan (the “Plan”) for USA
Mobility, Inc., (the “Company”) was adopted by the Compensation Committee of the
Board of Directors (the “Board”) of USA Mobility, Inc., (the “Parent”), a
Delaware corporation for the employees of USA Mobility Wireless, Inc., a
Delaware corporation and a subsidiary of the Parent, and for Amcom Software,
Inc., a Delaware corporation and a subsidiary of the Parent on December 1, 2011.
The Plan is effective as of January 1, 2012 and supersedes and replaces all
former management short-term incentive plans, including the USA Mobility
Wireless, Inc., 2011 Short-Term Incentive Plan and the Amcom Software, Inc. 2011
Short Term Incentive Plan.

 

II. Purpose. The Plan is designed to attract, motivate, retain and reward key
employees for their performance during the calendar year, from January 1 through
December 31, 2012 (the “Performance Period”). The Plan rewards key employees by
allowing them to receive cash bonuses based on how well the Company performs
against the performance objectives selected by the Board and set forth in
Exhibit A (the “Performance Objectives”), as may be adjusted by the Board in the
event of a Change of Control or other corporate reorganization, merger, similar
transaction, to take into account extraordinary events or as the Committee
determines is in the best interests of the Company. In order for bonuses to be
earned, the Company must meet the Performance Objectives as outlined on Exhibit
A on December 31, 2012. Performance Objectives are based solely on the
performance of USA Mobility Wireless, Inc. and its affiliate Metrocall Ventures,
Inc. and its subsidiaries and Amcom Software, Inc. and its subsidiary Commtech
Wireless Pty, LTD. For clarity, Performance Objectives and the attainment
thereof does not include revenue or expenses related to acquisitions or due
diligence occurring after the Effective Date of this Plan except as directed by
the Compensation Committee.

 

III. Eligibility. Participation in the Plan is limited to those key employees
who are selected for participation in the Plan by the Board, in its sole
discretion (each such individual, a “Participant”). Individuals selected by the
Board to participate as of January 1, 2012 are listed on Exhibit B. Newly hired
or promoted employees, or employees who otherwise become eligible to
participate, who are selected to participate in the Plan after January 1, 2012
but before October 1, 2012 will participate in the Plan on a prorated basis
based on the number of days worked during the performance period after becoming
bonus eligible. Employees who are newly hired or promoted on or after October 1,
2012 will not be eligible to participate in the Plan.

 

IV. Target Bonus. The target bonus for each Participant is based on a percentage
of the Participant’s annual (or prorated, if applicable) salary as of January 1,
2012 (or date of hire or promotion to an eligible position, if later). The
applicable percentage is determined by the Compensation Committee with respect
to executives earning $250,000 or more and by the CEO for other management and
need not be identical among Participants. The earned bonus may be greater than
or less than the target bonus depending on the level at which the Performance
Objectives are attained. For 2012, in order for the CEO of USA Mobility, Inc.,
to earn more than 100% of his target bonus, both operating subsidiaries must
attain at least 95% of their Operating Cash Flow (OCF) target. In addition, for
2012, in order for all other Participants (excluding the CEO of USA Mobility,
Inc.) to earn more than 100% of their target bonus, their respective operating
entity must achieve at least 95% of its Operating Cash Flow (OCF) target.

 

1



--------------------------------------------------------------------------------

LOGO [g266809g93z42.jpg]      LOGO [g266809g20n95.jpg]

 

V. Payment of Earned Bonus.

 

  a. Except as provided herein, each earned bonus under the Plan will be
calculated based on the attainment of the Performance Objectives and will be
paid in a lump sum (subject to any required withholding for income and
employment taxes) after the 2012 annual audit of the Parent’s consolidated
financial statement has been completed and the Parent’s annual report on Form
10K has been filed with the Securities and Exchange Commission but in no event
later than December 31, 2013.

 

  b. If the Participant involuntarily Separates from Service without Cause or
due to disability or dies prior to December 31, 2012, he or she will be eligible
to receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and provided further that, in the event Participant involuntarily Separates from
Service without Cause, he or she has executed a release, any waiting period in
connection with such release has expired, he or she has not exercised any rights
to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Parent in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows: one-hundred percent (100%) of a
Participant’s target bonus will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously providing services
to the Company from January 1, 2012 through the date immediately prior to the
Participant’s Separation from Service or death, and the denominator of which is
366 days. Prorated bonuses will be paid to the Participant, or in the event of
Participant’s death, the Participant’s estate, on the sixty-fifth (65th) day
following the date of Participant’s Separation from Service or death.

 

  i.

For purposes of the Plan, “Separation from Service” shall have the meaning
provided in the Treasury Regulations under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and “Separates from Service” shall have a
consistent meaning. Unless otherwise defined in an employment agreement between
the Participant and the Parent or the Company, for purposes of the Plan, “Cause”
means (i) dishonesty of a material nature that relates to the performance of
services for the Company by Participants; (ii) criminal conduct (other than
minor infractions and traffic violations) that relates to the performance of
services for the Company by Participant; (iii) the Participant’s willfully
breaching or failing to perform his or her duties as an employee of the Company
(other than any such failure resulting from the Participant having a disability
(as defined herein)), within a reasonable period of time after a written demand
for substantial performance is delivered to the Participant by the Board, which
demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties; or (iv) the willful
engaging by the Participant in conduct that is demonstrably and materially
injurious to the Parent, Company or an Affiliate, monetarily or otherwise. No
act or failure to act on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done; by the Participant not in good faith and without
reasonable belief that such action or omission was in the reasonable best
interests of the Parent, Company and Affiliates. For this purpose, “disability”
means a

 

2



--------------------------------------------------------------------------------

LOGO [g266809g93z42.jpg]      LOGO [g266809g20n95.jpg]

 

  condition or circumstance such that the Participant has become totally and
permanently disabled as defined or described in the Parent’s long term
disability benefit plan applicable to executive officers as in effect at the
time the Participant incurs a disability.

 

  c. Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the time indicated in paragraph B
above would not cause the Participant to incur an additional tax under Code
section 409A (a)(2)(B)(i), in which case the bonus payment shall be paid in a
lump sum on the first day of the seventh month following the Participant’s
Separation from Service.

 

VI. Forfeiture. Any Participant whose employment is terminated for Cause or who
voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.

 

VII. Administrator. The Compensation Committee of the Board shall administer the
Plan in accordance with its terms, and shall have full discretionary power and
authority to construe and interpret the Plan; to prescribe, amend and rescind
rules and regulations, terms, and notices hereunder; and to make all other
determinations necessary or advisable in its discretion for the administration
of the Plan. Any actions of the Compensation Committee with respect to the Plan
shall be conclusive and binding upon all persons interested in the Plan. The
Compensation Committee, in its sole discretion and on such terms and conditions
as it may provide, may delegate all or part of its authority and powers under
the Plan to one or more directors and/or officers of the Parent or the Company.

 

VIII. Amendment; Termination. The Board, in its sole discretion, without prior
notice to Participants, may amend or terminate the Plan, or any part thereof,
including the Performance Objectives as described in Section II, at any time and
for any reason, to the extent such action will not cause adverse tax
consequences to a participant under Code section 409A. Any amendment or
termination must be in writing and shall be communicated to all Participants. No
award may be granted during any period of suspension or after termination of the
Plan.

 

IX. Miscellaneous.

 

  a. No Rights as Employee. Nothing contained in this Plan or any documents
relating to this Plan shall (a) confer on a Participant any right to continue in
the employ of the Company; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the Company’s right to terminate
the Participant’s employment at any time, with or without Cause.

 

  b. Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, the Company shall withhold all applicable taxes (including, but
not limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.

 

  c. Transferability. A Participant may not sell, assign, transfer or encumber
any of his or her rights under the Plan.

 

3



--------------------------------------------------------------------------------

LOGO [g266809g93z42.jpg]      LOGO [g266809g20n95.jpg]

 

  d. Unsecured General Creditor. Participants (or their beneficiary) may seek to
enforce any rights or claims for payment under the Plan solely as an unsecured
general creditor of the Parent or Company.

 

  e. Successors. This Plan shall be binding upon and inure to the benefit of the
Parent, Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.

 

  f. Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

 

  g. Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware, without regard to conflicts of law provisions.

 

  h. Integration. This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the Participants and
supersede any and all prior agreements or understandings, whether oral or
written, with the Company relating to the subject matter covered by this Plan.

 

  i. Severability. In case any provision of this Plan shall be held illegal or
invalid, such illegality or invalidity shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein and shall not
affect the remaining provisions of this Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if any such illegal or invalid
provision were not a part hereof.

[Execution page follows]

 

4



--------------------------------------------------------------------------------

LOGO [g266809g93z42.jpg]      LOGO [g266809g20n95.jpg]

 

IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized officer acting in
accordance with a resolution duly adopted by the Compensation Committee of the
Board of Directors of USA Mobility, Inc., has executed this Plan for the benefit
of employees of USA Mobility Wireless, Inc., and Amcom Software, Inc., on
December 1, 2011, effective as of January 1, 2012.

 

USA MOBILITY, INC.    Vincent D. Kelly, President & CEO

 

5



--------------------------------------------------------------------------------

LOGO [g266809g93z42.jpg]      LOGO [g266809g20n95.jpg]

 

Exhibit A

Performance Objectives

USA Mobility 2012 Short Term Incentive Plan (STIP) Payout Scale

 

$00,000 $00,000 $00,000

Consolidated Operating Cash Flow (50%)

($ in millions)       Result    Performance   Payout      $65.807    120.0%  
125.0%

Over

   $63.065    115.0%   120.0%

Perform

   $60.323    110.0%   115.0%      $57.581    105.0%   107.5%

Target

   $54.839    100.0%   100.0%      $52.097    95.0%   92.5%

Under

   $49.355    90.0%   85.0%

Perform

   $46.613    85.0%   80.0%      $43.871    80.0%   75.0%      <$43.871   
< 80.0%   0.0%

$000,000 $000,000 $000,000

Consolidated Revenue (20%)

($ in millions)       Result    Performance   Payout      $246.508    110.0%  
125.0%

Over

   $235.303    105.0%   115.0%

Perform

   $229.700    102.5%   110.0%      $226.339    101.0%   105.0%

Target

   $224.098    100.0%   100.0%      $221.857    99.0%   95.0%

Under

   $218.495    97.5%   90.0%

Perform

   $212.893    95.0%   85.0%      $201.688    90.0%   75.0%      <$201.688   
< 90.0%   0.0%

 

 

$00,0000 $00,0000 $00,0000

Operations Bookings (15%)

($ in millions)       Result   Performance   Payout      $***   ***%   ***%

Over

   $***   ***%   ***%

Perform

   $***   ***%   ***%      $***   ***%   ***%

Target

   $***   ***%   ***%      $***   ***%   ***%

Under

   $***   ***%   ***%

Perform

   $***   ***%   ***%      $***   ***%   ***%      <***   <***%   ***%

$000,000 $000,000 $000,000

Paging Revenue (15%)

($ in millions)       Result   Performance   Payout      $***   ***%   ***%

Over

   $***   ***%   ***%

Perform

   $***   ***%   ***%      $***   ***%   ***%

Target

   $***   ***%   ***%      $***   ***%   ***%

Under

   $***   ***%   ***%

Perform

   $***   ***%   ***%      $***   ***%   ***%      <***   <***%   ***%

 

 

In order for an employee of Wireless to earn over 100% of their target bonus,
Wireless Company OCF must equal or exceed $*** and in order for an employee of
Software to earn over 100% of their target bonus, Software Company OCF must
equal or exceed $***

In order for the CEO of USA Mobility, Inc., to earn more than 100% of his target
bonus, Wireless Company OCF must equal or exceed $*** and Software Company OCF
must equal or exceed $***.

 

*** Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.

 